400 A.2d 1001 (1979)
William SZIRBIK and Virginia L. Szirbik
v.
R. K. MILES, INC., I. V. O. W. Corporation, and Robert W. Ulbrich.
R. K. MILES, INC.
v.
William L. SZIRBIK, Virginia L. Szirbik and Robert W. Ulbrich.
No. 66-78.
Supreme Court of Vermont.
April 3, 1979.
John J. Welch, Jr., Rutland, for plaintiffs Szirbik.
Evans, O'Neil & Meachem, Ltd., Manchester Center, for defendant R. K. Miles, Inc.
Before BARNEY, C. J., and DALEY, LARROW, BILLINGS and HILL, JJ.
PER CURIAM.
The foregoing cases were consolidated in the trial court, which issued findings of fact and conclusions of law. The subsequent judgment order, prepared by counsel under V.R.C.P. 58, does not dispose of all of the claims, rights and liabilities of all of the parties. Absent the express determination required by V.R.C.P. 54(b), the judgment below is not final, and the purported appeal must be dismissed for lack of jurisdiction.
Appeal dismissed.